Citation Nr: 0510048	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
the 
	Commonwealth of Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).  
The ROIC denied entitlement to service connection for xerosis 
(claimed as a rash), residuals of a right knee injury, and 
residuals of a right ankle injury. 

The veteran presented oral testimony at a Travel Board 
hearing before the undersigned Veterans Law Judge in December 
2003.  A copy of the hearing transcript is contained in the 
claims file.

The Board remanded the case in May 2004 for additional 
development.  Most recently, in a supplemental statement of 
the case (SSOC) issued in December 2004, the RO continued the 
denial of entitlement to service connection for a skin 
disorder, residuals of a right knee injury, and residuals of 
a right ankle injury.  The case has been returned to the 
Board for further appellate review.

The issue of entitlement to service connection for residuals 
of a right ankle injury is addressed in the Remand portion of 
the decision below and is REMANDED to the ROIC via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.




FINDINGS OF FACT

1.  Service medical records show that the veteran received 
treatment for a ligamentous strain of the right knee.  The 
clinical evaluation was normal for the lower extremities at 
the June 1963 separation examination.

2.  There is no competent medical evidence of record relating 
the veteran's current right knee disorder to any disease or 
injury which occurred during active military service.

3.  Service medical records show that the veteran received 
treatment for dry skin dermatitis in service.  The clinical 
evaluation was normal for his skin at the June 1963 
separation examination.  

4.  There is no competent medical evidence of record relating 
the veteran's current skin disorder to any disease or injury 
which occurred during active military service.


CONCLUSIONS OF LAW

1.  A chronic acquired right knee disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic acquired skin disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in December 2001.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in February 2002, the ROIC informed the 
appellant of the VCAA and its potential effect on his claim.  
In addition, the appellant was advised, by virtue of a 
detailed November 2002 statement of the case (SOC) and 
supplemental statements of the case (SSOCs) dated in April 
2003 and December 2004 and issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We therefore believe 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the November 2002 and December 2004 SSOCs 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he not his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the veteran 
was provided a VA medical examination, and a medical opinion 
was obtained.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matters being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal criteria pertinent to service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, service connection may be granted if the 
evidence shows that the claimed condition was observed during 
service or any applicable presumption period and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Right knee disorder

A.  Factual background

In his December 2001 statement the veteran mentioned that, in 
early 1962 at Fort Benning, he believed that he slightly 
dislocated his knee.  He said that, at that time, his knee 
was wrapped in Ace bandages and he was washed out of Jump 
School.  

Service medical records show that in March 1962 the veteran 
complained of pain in his right knee but had no injury.  He 
complained that it hurt when he stood for a long time or 
running.  The impression was ligamentous strain.  

At an examination for Airborne training in March 1962, and at 
the separation medical examination in June 1963, the veteran 
denied having a "trick" or locked knee, swollen or painful 
joints, or any bone, joint, or other deformity.  At both 
examinations, the clinical evaluation was normal for the 
lower extremities.  

A letter to the veteran in February 2002 requested that he 
identify which knee he was claiming and medical evidence of 
treatment since his discharge from service.  The veteran did 
not reply.  

With his substantive appeal, the veteran stated that his 
right knee occasionally would give out, causing him to lose 
his balance, and his knee would remain painful for a few 
days.  

At his December 2003 personal hearing, the veteran testified 
as to the incident in service when he injured his right knee.  
He described that he was on a run, when an individual fell in 
front of him and another fell on top of him.  He went to the 
dispensary, where his knee was pushed and pulled and then 
wrapped in Ace bandages.  He was temporarily disqualified 
from Jump School and was told that, after six months, he 
could finish his qualifying jumps.  He testified that the 
joint just never healed.  For years, periodically, his knee 
would go out and then be sore, at which times he wore an 
elastic bandage.  He said he had had this condition until 
about four years earlier, before he had his fall.  Now he 
moved very slowly when getting up, and his knee did not go 
out so much.  

In June 2004, the veteran was afforded a VA C&P examination 
of the right knee.  The examiner noted, from the history 
provided, that the veteran had apparently injured his right 
knee in a paratrooper accident which occurred in service, for 
which he received minimal treatment and was not hospitalized 
for a right knee condition.  He had not sought medical 
attention for the last 40 years for a right knee condition.  
The examiner observed that the veteran ambulated at a slow 
pace, with the help of a cane.  The clinical findings were 
recorded.  The diagnostic impression was history of 
degenerative joint disease of the right knee, confirmed by X-
ray.  The examiner opined that "[i]t is less likely than not 
this is related to the service as there is such a lapse in 
the treatment regimen."

B.  Analysis

The veteran contends that he injured his right knee in 
service, and that his current right knee disorder is related 
to the in-service injury.  At his personal hearing in 
December 2003, he testified that when he left the Army he had 
a right knee disorder, that he has had one since service.  

Upon review, the Board notes that the service medical records 
reflect that the veteran sought treatment for complaints of 
pain of the right knee diagnosed as ligamentous strain.  
However, the evaluation of the lower extremities was normal 
at the separation examination.  A chronic right knee disorder 
was not shown.  Therefore, the Board finds that a chronic 
acquired right knee disorder was not shown during service.  
See 38 C.F.R. § 3.303.

The veteran has provided his personal history of a right knee 
injury in service and having a right knee disorder since 
service, and the Board has no reason to doubt his account, 
with the documented with the notations recorded in service.  
However, at the VA examination in June 2004, he told the 
examiner that he had not sought medical attention for a right 
knee condition for 40 years.  

While the veteran may sincerely believe that he has a current 
right knee disorder attributable to his service, there is no 
evidence of record that he has any specialized medical 
knowledge.  Laypersons are not considered competent to offer 
medical opinions or diagnoses, and testimony to that effect 
does not provide a basis upon which to establish service 
connection.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opinion on 
matter requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's assertions are not 
competent medical evidence of a nexus between the his current 
right knee disorder and active service, or claimed continuity 
of symptomatology demonstrated since he left service in 1963.

At the June 2004 VA examination, the VA examiner, after 
reviewing the veteran's claims file and examining the 
veteran, diagnosed DJD of the right knee.  The VA examiner 
opined that it is unlikely that the veteran's current right 
knee disorder is related to service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current right knee 
disorder began during service.  There is no competent medical 
evidence that the veteran currently has a chronic acquired 
right knee disorder which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed right knee disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding of a 
current right knee disorder as a result of an injury or 
disease in service.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Skin disorder

A.  Factual background

In a statement received from the veteran in December 2001, he 
claimed that in the winter of 1963 he had a positive serology 
test which he believed caused him to break out in a rash on 
his arms and upper torso.  He asserted that, although he was 
treated for it, the rash had never gone away completely.  He 
said he always had little rashes, 4 to 5, somewhere on his 
arms or chest.  On rare occasions, the skin conditions would 
flare up, causing between 20 to 30 rashes on his arms and 
chest.  

The service medical records show that, at an examination in 
March 1962 for Airborne training, the clinical evaluation was 
normal for skin.  A January 1963 entry noted that the veteran 
had a positive serology test, but had had no contact for the 
prior 8 months, and serology was to be repeated.  In March 
1963, the veteran was seen for a small scaly eruption over 
upper extremities and chest.  It was noted that, three months 
earlier, when he had donated blood, his serology had been 
slightly positive.  Two serology tests after that were 
negative.  He was advised to use calamine lotion.  About ten 
days later, he had similar complaints, and was found to still 
have dry pruritic scaly eruption.  He was then seen at a 
Dermatology clinic, where he reported having a rash on his 
arms for three to four months that had recently spread, and 
had increased pruritus.  The impression was dry skin 
dermatitis.  He was to decrease bathing, use Dove soap, and 
use camphor, olive oil, and lime water.  At his separation 
medical examination in June 1963, the clinical evaluation was 
normal for the skin.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in February 2002.  The VA examiner reviewed the 
records and noted that in 1963 there was a diagnosis of 
xerosis treated with "LCD" (coal tar solution) and 
decreasing length of baths.  The veteran stated that since 
1963 he had had this particular condition periodically, with 
no other skin condition.  He had no rash at the examination.  
The clinical findings revealed diffuse, extensive dry skin 
over the body (xerosis).  There was no ulceration or 
crusting, and no other systemic or nervous manifestations.  
There was a basal cell carcinoma noted on his nose.  The 
impression was extensive body xerosis with incidental basal 
cell carcinoma.  The examiner stated there was no 
relationship to the rashes treated in service.  In an 
addendum in March 2002, the examiner noted that the veteran 
had been seen and the diagnosis was as stated above.  The 
examiner further noted that the veteran was claiming service 
connection for a persistent skin rash.  The examiner stated 
the opinion that, after reviewing the claims in the veteran's 
records, "it is unlikely that the extensive xerosis is due 
to previous service involvement."  The examiner further 
opined that the basal cell carcinoma was from extensive sun 
damage, and, noting the age of the veteran, opined that "it 
is most likely unrelated to prior service."

The veteran saw a private medical doctor. Dr. L.C.P., in May 
2002, who wrote that the veteran had had dermatitis on his 
body since 1963 for which he had used Aloe and Vitamin E.  
After examination, Dr. L.C.P. diagnosed neurodermatitis and 
prescribed a topical anti-inflammatory agent.  

In a buddy statement received in February 2003, J.F.C. wrote 
that he had served with the appellant for about 15 months 
overseas and had not seen or heard from him for 40 years 
until a phone call in October 2002.  They later met in 
December 2002.  J.F.C. wrote about their discussions that 
including comparing of ailments in service and post-service.  
He denied having a skin rash, but recalled that the appellant 
had a rash in service.  He also recalled that several times 
fighter planes flew very low over the barracks roofs, and 
that they were in a gas mask test in which they walked 
through a yellow gas.  The appellant had stated that some of 
the material got on his neck and irritated his skin.  J.F.C. 
remembered being sworn to secrecy, at times but did not know 
the reason for the secrecy and recalled some suspicious 
events.  

In a November 2003 letter to a Coordinator, the veteran 
requested information or records under the Freedom of 
Information Act (FOIA) regarding his deployment to Europe 
from June 1962 through August 1963.  He believed that during 
his overseas service, he was exposed to chemical or 
biological agents in experiments under Project/112.  

The veteran testified in December 2003 that when he left the 
Army he had the conditions about which he was now 
complaining.  He said he had had them all these years, and 
tried to work with them.  He testified that he had been 
reading about covert testing by the Navy in a project called 
Shipboard Hazard and Defense (SHAD), which that first 
involved liquid chemicals being sprayed on ships and then 
advanced on to Project 112, which involved land-based 
testing.  He believed that his unit in Germany had been 
involved in the secret land-based testing on troops in the 
field, but hehad been unable to obtain information regarding 
his possible involvement in this project.  He also recalled 
being sworn to secrecy.  In addition, he testified about an 
occasion when his gas mask was tested, and he described the 
surrounding events.   

The veteran submitted additional evidence, and waived initial 
RO consideration of the evidence submitted.  The evidence 
consisted of duplicate copies of evidence already of record, 
to include an April 2003 supplemental statement of the case, 
private medical evidence from Frankford Hospital, and the lay 
statement from J.F.C.  Other evidence was information 
downloaded from the internet regarding secret biological and 
chemical tests conducted on service members, and information 
from VA regarding frequently asked questions about operations 
known as Project 112 and Project SHAD.  The veteran submitted 
a summary of his correspondence related to his attempts to 
seek more information about these tests.  The veteran also 
submitted duplicate copies of letters from the RO, and of his 
April 2002 notice of disagreement.  In addition, the evidence 
included replies from the National Personnel Records Center, 
including personnel records.   

Outpatient treatment records for a period from January 2003 
to April 2004 show that the veteran sought treatment at a VA 
dermatology clinic for skin lesions that included excision of 
an invasive squamous cell carcinoma on his left ear.  

The RO secured additional information from the Department of 
Defense regarding the SHAD project and Desert Test Center 
Project 112 testing.  A listing of these projects showed that 
there was no SHAD or Project 112 testing performed in Europe.  
The veteran's personnel records were secured and do not show 
that he was involved in SHAD or Desert Test Center Project 
112 testing.  He was not assigned near any of the areas at 
the time of testing.  

B.  Analysis

The veteran contends that he had been involved in secret 
tests in service conducted by the Department of Defense in 
support of an operation known as Project 112.  He asserts 
that such exposure had caused his skin rash, and his attempts 
to obtain information regarding his possible involvement had 
been futile.  He testified in December 2003 that, when he 
left the Army he had a skin condition and that he has had it 
since service.  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a skin disorder.  

The veteran was seen and treated for dry skin dermatitis in 
service; however, at the June 1963 separation examination, no 
skin disorder was noted.  Therefore, the Board finds that a 
chronic acquired skin disorder was not shown during service.  
See 38 C.F.R. § 3.303.

The veteran's personnel records do not show that he was 
involved in SHAD testing or Desert Test Center Project 112 
testing, or place him near any of the areas at the time of 
testing.  

In addition, in February 2002, after review of the records 
and examination of the veteran, a VA examiner stated that 
there was no relationship between extensive body xerosis with 
incidental basal cell carcinoma, and the rashes for which he 
was treated in service.  In March 2002, the VA examiner again 
reviewed the veteran's records and opined that it was 
unlikely that the extensive xerosis was due to previous 
service involvement and that the basal cell carcinoma was 
most likely unrelated to prior service.

Although Dr. L.C.P. in May 2002 provided a current diagnosis 
of a skin disorder and wrote that the veteran had suffered 
from dermatitis since 1963, that comment appears to be based 
upon the veteran's personally provided history.  The Court of 
Appeals for Veterans Claims has determined that history which 
the veteran provides does not transform that history into 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the probative value of this doctor's statement 
is greatly reduced by the fact that it is not shown to have 
been based upon a review of the claims file or other detailed 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Accordingly, the Board finds that this opinion is not 
competent medical evidence of a nexus between the veteran's 
current skin disorder and active service or to alleged 
symptomatology since service.

VA outpatient treatment records show treatment for skin 
lesions attributed to sun exposure and other skin conditions.  
This medical evidence, however, does not provide a link to 
service or to symptomatology since service.  

The Board has considered the veteran's statement and J.F.C.'s 
buddy statement.  Each of those individuals is competent as a 
layperson to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
They, are not, however, competent to offer their medical 
opinions as to cause or etiology of the claimed disability, 
as there is no evidence of record that either the veteran or 
J.F.C. has specialized medical knowledge.  See Routen v. 
Brown; Espiritu v. Derwinski, supra.  The documentary record 
is of high probative value.  The competent medical evidence 
shows no link between a current skin disorder and service or 
symptomatology since service, which is a basic requirement 
under the law for granting service connection.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current skin disorder 
began during service.  There is no competent medical evidence 
that the veteran currently has a skin disorder which has been 
linked to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed skin disorder and 
any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, Voerth v. West, Savage v. Gober, 
supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
current skin disorder is a result of an injury or disease in 
service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for a skin disorder is 
denied.


REMAND

As discussed above, under the VCAA and its implementing 
regulations, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  That duty includes 
obtaining medical records, and to provide a medical 
examination or obtain a medical opinion when necessary to 
decide the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

In October 1961 the veteran complained of a twisted right 
ankle, and reported a fracture of the same ankle in 
childhood.  An X-ray at the time revealed no fracture, and 
the diagnosis was of a sprain of the right ankle.  The 
following day he had similar complaints, and was referred to 
physical therapy for whirlpool treatment for a sprain of his 
right ankle.  Approximately nine days later, an entry 
reflects that the veteran had received three treatments and 
stated that the pain had subsided.  Some swelling remained, 
but the veteran requested to discontinue treatments.  

In May 2004 the Board remanded this issue for further 
development.  Per the remand instructions, the veteran was to 
have an orthopedic examination to determine the nature and 
etiology of any current right ankle disability.  The examiner 
was to be provided the claims file and state whether it was 
reviewed.  The examination was to include any special 
diagnostic tests that were deemed necessary for an accurate 
assessment.  The examiner was requested to express an opinion 
as to the diagnosis of the veteran's current right ankle 
disorder(s); and as to whether it is at least as likely as 
not that any right ankle disorder(s) found on examination is 
(are) etiologically or causally related to any incident of 
service origin, or whether such a relationship is unlikely  
The examiner was to provide a complete written rationale for 
all opinions. 

The veteran was provided a VA C&P orthopedic examination in 
June 2004, and the examiner noted that the claims file had 
been reviewed.  Clinical findings were recorded, and the 
diagnostic impression indicated history of ankle sprain, with 
no evidence of fatigability or incoordination.  The examiner 
stated that X-rays of the right ankle had been ordered.  
Although the examiner did not diagnosis a disability at the 
time of the examination which would have needed an opinion as 
to etiology, the record reflects that X-rays of the right 
ankle had been ordered.  However, there is no X-ray report in 
the file, or addendum by the examiner after review of an X-
ray report.  As a test report and the possibility of an 
opinion if a disability is diagnosed therefrom are pending, 
in order to ensure full compliance with the Board's previous 
remand instructions, the Board finds that an additional 
remand of this issue is necessary so that the report of X-
rays of the veteran's right ankle ordered in June 2004 can be 
reviewed and attached to the claims file.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (Court held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should secure the report of the X-
rays of the veteran's right ankle ordered in 
June 2004, and attach it to the claims file.

2.  After the requested X-ray report has been 
received, the RO should request a medical 
opinion from the VA examiner who examined the 
appellant in June 2004.  The claims folder, to 
include a copy of this Remand and all 
additional evidence obtained, must be made 
available to the medical reviewer in order that 
he or she may review pertinent aspects of the 
appellant's service and medical history.

a.  The reviewer should express an opinion 
as to the following:

i.  What is the diagnosis of the veteran's 
current right ankle disorder(s)?

ii.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any right ankle 
disorder(s) found on examination is (are) 
etiologically or causally related to any 
incident of service origin, or is such a 
relationship unlikely (i.e., less than a 
50-50 degree of probability)?  A rationale 
should be provided for all opinions 
expressed.

iii.  Note: The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

iv.  The determination as to whether an 
additional examination is necessary is 
left to the VA examining doctor who 
conducted the examination in June 2004.

b.  If the VA examining doctor in June 2004 
is no longer available, please forward this 
request for a supplemental opinion (with the 
deferred examination option) to an 
appropriate second doctor.

3.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, the RO should readjudicate the 
appellant's claim with consideration of any 
additional evidence added to the record 
subsequent to the December 2004 statement of 
the case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
discussion of all pertinent regulations.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


